PER CURIAM.
Appellant appeals an amended final judgment entered in favor of appellee. The *774amended final judgment appealed was entered by the trial court sitting as a chancellor in the court of- equity. This amended judgment found that the appellee was entitled to the sum of $17,067.15, plus interest and costs, and imposed a constructive trust on monies held by appellant. The judgment also found that the defendant was equitably estopped from pursuing certain defenses which it had asserted.
We have reviewed the record-on-appeal and studied the briefs of the respective parties and find that the amended final judgment herein appealed is supported by competent substantial evidence which accords with logic and reason and, therefore, we must
Affirm.
LILES, C. J., and HOBSON and MANN, JJ., concur.